Title: Thomas Jefferson to William Eustis, 5 November 1812
From: Jefferson, Thomas
To: Eustis, William


          Monticello Nov. 5. 12. 
          Th: Jefferson asks permission of the Secretary at war to discharge what he believes to be a duty in making known the proffers of the writer of the inclosed, for which purpose he incloses his letter. of the writer he never before heard, nor knows any thing more than from the letter. he only recollects that there was a family of that name over the mountains when he used formerly to visit that country. he avails himself of the occasion to salute the Secretary at war with assurances of his great esteem & respect.
        